Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 03. 2022 has been entered.
 
Response to Amendment
2.	Claims 1, 12 and 13 have been amended as requested in the amendment filed on July 05, 2022. Following the amendment, claims 1 and 7-20 are pending in the instant application.
3.	Claims 14-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 22, 2021.
4.	Claims 1 and 7-13 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 expressly recite a peptide comprising a composition comprising the peptide. The metes and bounds of the claimed product cannot be ascertained from the claims or the specification as filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0330335, 2013.
Claims 1 encompasses peptides of SEQ ID NO: 6 or SEQ ID NO: 7. The cited document teaches peptides of the identical structure, see sequence alignment below. Note that the reference to the database is made by citing US Patent 10,706,955, which is in direct continuation of the US 2013/0330335 document. 

RESULT 1
US-13-052-733-191643
; Sequence 191643, Application US/13052733
; Patent No. 10706955
; GENERAL INFORMATION:
;  APPLICANT: ioGenetics, LLC
;  APPLICANT:  Bremel, Robert D.
;  APPLICANT:  Homan, Jane
;  TITLE OF INVENTION: Bioinformatic Processes for Determination of Peptide Binding
;  FILE REFERENCE: IOGEN-31239/US-3/ORD
;  CURRENT APPLICATION NUMBER: US/13/052,733
;  CURRENT FILING DATE:  2011-03-21
;  PRIOR APPLICATION NUMBER: US 61/394,130
;  PRIOR FILING DATE: 2010-10-18
;  PRIOR APPLICATION NUMBER: US 61/316,523
;  PRIOR FILING DATE: 2010-03-23
;  NUMBER OF SEQ ID NOS: 3407294
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 191643
;   LENGTH: 5
;   TYPE: PRT
;   ORGANISM: Mycobacterium bovis
US-13-052-733-191643

  Query Match             100.0%;  Score 26;  DB 2;  Length 5;
  Best Local Similarity   60.0%;  
  Matches    3;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WXPXD 5
              |:|:|
Db          1 WQPGD 5



RESULT 1
US-13-052-733-1152274
; Sequence 1152274, Application US/13052733
; Patent No. 10706955
; GENERAL INFORMATION:
;  APPLICANT: ioGenetics, LLC
;  APPLICANT:  Bremel, Robert D.
;  APPLICANT:  Homan, Jane
;  TITLE OF INVENTION: Bioinformatic Processes for Determination of Peptide Binding
;  FILE REFERENCE: IOGEN-31239/US-3/ORD
;  CURRENT APPLICATION NUMBER: US/13/052,733
;  CURRENT FILING DATE:  2011-03-21
;  PRIOR APPLICATION NUMBER: US 61/394,130
;  PRIOR FILING DATE: 2010-10-18
;  PRIOR APPLICATION NUMBER: US 61/316,523
;  PRIOR FILING DATE: 2010-03-23
;  NUMBER OF SEQ ID NOS: 3407294
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1152274
;   LENGTH: 6
;   TYPE: PRT
;   ORGANISM: Mycobacterium
US-13-052-733-1152274

  Query Match             100.0%;  Score 25;  DB 2;  Length 6;
  Best Local Similarity   66.7%;  
  Matches    4;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 XAPFXG 6
              :|||:|
Db          1 AAPFGG 6

8.	Claim(s) 1 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0322165, 2015.
Claims 1 encompasses a peptide of SEQ ID NO: 8. The cited document teaches peptides of the identical structure, see sequence alignment below. Note that the reference to the database is made by citing US Patent 10,000,569, which is in direct continuation of the US 2015/0322165 document. 
RESULT 1
US-14-692-934B-73
; Sequence 73, Application US/14692934B
; Patent No. 10000569
; GENERAL INFORMATION
;  APPLICANT: Samsung Electronics Co.,  Ltd.
;  TITLE OF INVENTION: Anti-cMET/anti-EGFR/anti-HER3 multispecific antibodies and uses
;  TITLE OF INVENTION:thereof
;  FILE REFERENCE: 718579
;  CURRENT APPLICATION NUMBER: US/14/692,934B
;  CURRENT FILING DATE: 2015-04-22
;  PRIOR APPLICATION NUMBER: KR 10-2014-0055664
;  PRIOR FILING DATE: 2014-05-09
;  NUMBER OF SEQ ID NOS: 124
;  SOFTWARE: KopatentIn 1.71
; SEQ ID NO 73
;  LENGTH: 5
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic epitope in SEMA domain of c-Met
US-14-692-934B-73

  Query Match             100.0%;  Score 15;  DB 1;  Length 5;
  Best Local Similarity   40.0%;  
  Matches    2;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EXPXX 5
              |:|::
Db          1 EEPSQ 5

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,501,731, filing date of May 20, 2010.
Claims 1 encompasses a peptide of SEQ ID NO: 9. The cited document teaches peptides of the identical structure, see sequence alignment below. Note that the cited reference is in direct continuation of the prior filed and issued US Patents. Therefore, the instant rejection under 35 U.S.C. 102(a)(2) rejection is potentially  proper under 35 U.S.C. 102(a)(1).
RESULT 1
US-15-845-572-450
; Sequence 450, Application US/15845572
; Patent No. 10501731
; GENERAL INFORMATION
;  APPLICANT: Steward, Lance E.
;  APPLICANT:Ghanshani, Sanjiv
;  APPLICANT:Fernandez-Salas, Ester
;  APPLICANT:Gilmore, Marcella A.
;  APPLICANT:Francis, Joseph
;  APPLICANT:Aoki, Kei Roger
;  TITLE OF INVENTION: Degradable Clostridial Toxins
;  FILE REFERENCE: 17994-DIV3 DIV1 CON2 (NTB)
;  CURRENT APPLICATION NUMBER: US/15/845,572
;  CURRENT FILING DATE: 2017-12-18
;  PRIOR APPLICATION NUMBER: US 61/346,578
;  PRIOR FILING DATE: 2010-05-20
;  PRIOR APPLICATION NUMBER: US 13/112,844
;  PRIOR FILING DATE: 2011-05-20
;  PRIOR APPLICATION NUMBER: US 13/846,364
;  PRIOR FILING DATE: 2013-03-18
;  PRIOR APPLICATION NUMBER: US 14/088,022
;  PRIOR FILING DATE: 2013-11-22
;  PRIOR APPLICATION NUMBER: US 15/082,635
;  PRIOR FILING DATE: 2016-03-28
;  NUMBER OF SEQ ID NOS: 537
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 450
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: PAR1 cleavage site
US-15-845-572-450

  Query Match             100.0%;  Score 20;  DB 1;  Length 6;
  Best Local Similarity   50.0%;  
  Matches    3;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 XXPAXF 6
              ::||:|
Db          1 GYPAKF 6


Conclusion
	10.	Claims 1 and 7-11, if limited to peptides consisting of the amino acid sequences of SEQ ID NOS 1-4, 10 and 11, are free of prior art and would be allowable. Currently, claims 7-11 are objected to as being dependent upon a rejected base claim.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
October 12, 2022